Fourth Court of Appeals
                                   San Antonio, Texas
                                        December 21, 2018

                                       No. 04-18-00847-CV

            IN THE ESTATE OF RICHARD WAYNE BENDELE, DECEASED,

                 From the 198th Judicial District Court, Bandera County, Texas
                               Trial Court No. CV-XX-XXXXXXX
                          Honorable James L. Rex, Judge Presiding

                                          ORDER
        The court reporter has filed a notice of late record stating appellant has not paid or
arranged to pay for the reporter’s record. See TEX. R. APP. P. 35.3(b)(3) (providing the court
reporter is not required to file a reporter’s record unless “the party responsible for paying for the
preparation of the reporter’s record has paid the reporter’s fee, or has made satisfactory
arrangements with the reporter to pay the fee, or is entitled to appeal without paying the fee.”).

        We order appellant to provide written proof to this court by December 31, 2018 that (1)
the reporter’s record has been properly requested, and (2) either paid or arranged to pay the
reporter’s fee or is entitled to the record without prepayment of the reporter’s fee. See TEX. R.
APP. P. 20.1, 34.6(b)(1), 35.3(b). If appellant fails to provide such proof by the date
ordered, appellant’s brief will be due by January 30, 2019, and the court will only consider
those issues or points raised in appellant’s brief that do not require a reporter’s record for a
decision. See TEX. R. APP. P. 37.3(c).


                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of December, 2018.



                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court